IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

JUDITH ANN HAGNER,

             Appellant,

v.                                               Case No. 5D18-0317

SUSAN E DIETRICH, LINDA BROWN,
ELIZABETH RAMON AND RITA SETTLE,

             Appellees.

________________________________/

Opinion filed March 20, 2018

Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

Judith Ann Hagner, Orlando, pro se.

Richard S. Wright, of The Wright Firm,
P.A., Maitland, for Appellees.




PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




EVANDER, LAMBERT, and EDWARDS, J.J., concur.